DETAILED ACTION
This action is in response to the claims filed 10 June 2021 for application 17/180,550 filed 19 February 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/989,413, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the specification does not have adequate support for “wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network” in claims 6,13,20. Accordingly claims 6-7, 13-14, 20 are note entitled to the benefit of the prior application, and the priority date given to the instant application is the effective date of 19 February 2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 6, lines 4-6, wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network
Claim 13, lines 4-6, wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network
Claim 20, lines 4-6, wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,413) in view of Paul, Rahul (Classifying Cooking Object’s State Using a Tuned VGG Convolutional Neural Network, hereinafter referred to as “Paul”). Although the claims at issue are not identical, they are not patentably distinct from each other because, as noted in the table below, claims 1-20 of the instant application have similar limitations as recited in Application No. 16/989,424 (claims 1, 6-7, 9-11, 16-17, 19-20) in view of Paul with the exception of the embodiment of the claims (i.e., computing system and computer readable storage media) and additional limitations included in Application No. 16/989,424.

Instant Application
U.S. Pat. No. 10,957,424 (Appl. No. 16/989,413)
Claim 1
Claim 1
A method comprising:
A computer-implemented method to generate a predicted formula of a plant-based food item to mimic a target food item that is not plant-based, the method comprising:
for each combination of a plurality of combinations of ingredients,
collecting first digital data representing combinations of ingredients;
representing a respective combination as a digitally stored ingredients vector, and
determining features of each combination of the combinations of ingredients;
generating a plurality of digitally stored ingredients vectors, comprising representing each combination of the combinations of ingredients as a digitally stored ingredients vector …
representing features of the respective combination as a digitally stored feature vector;
generating a plurality of digitally stored feature vectors, comprising representing the features of each combination of the combinations of ingredients as a digitally stored feature vector ...
training a neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network;
creating a training set for use in training a neural network, the training set comprising the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors associated with the combinations of ingredients; 
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
representing features of a target food item as a digitally stored feature vector;
identifying features of the target food item and, in response, representing the features of the target food item as a digitally stored feature vector;
using the trained neural network to predict a formula for a target food item, the formula comprising a set of ingredients and proportions thereof.
applying the trained neural network to the digitally stored feature vector of the target food item in a second stage to generate the predicted formula that includes a set of ingredients and a respective proportion of each ingredient in the set of ingredients.
Claim 2
Claim 1
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature, and
generating a plurality of digitally stored feature vectors, comprising representing the features of each combination of the combinations of ingredients as a digitally stored feature vector, wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature;
wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients.
generating a plurality of digitally stored ingredients vectors, comprising representing each combination of the combinations of ingredients as a digitally stored ingredients vector, wherein each digitally stored ingredients vector associated with a combination of ingredients includes a proportion of each ingredient in the combination of ingredients;
Claim 3
Claim 1
wherein a digitally stored feature vector of the plurality of digitally stored feature vectors and a digitally stored ingredients vector from the plurality of digitally stored ingredients vectors are matched.
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
Claim 4
Claim 6
wherein the trained neural network is applied in reverse to predict the formula of the target food item.
wherein the trained neural network is applied in reverse in the second stage to generate the predicted formula.






Claim 5
Claim 7
refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
Claim 6
Claims 9-10
wherein the trained neural network comprises N hidden layers,
wherein the neural network comprises N hidden layers,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer,
wherein a size of each subsequent hidden layer is either double or half a size of its previous layer.
wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network.
See below.
Claim 7
Claim 10
wherein the size of each subsequent hidden layer is either double or half a size of its previous layer.
wherein a size of each subsequent hidden layer is either double or half a size of its previous layer.
Claim 8
Claim 11
One or more non-transitory computer-readable storage media storing one or more instructions programmed, when executed by one or more computing devices, cause:
One or more non-transitory computer-readable storage media storing one or more instructions programmed for generating a predicted formula of a plant-based food item to mimic a target food item that is not plant-based and which, when executed by one or more computing devices, cause:
for each combination of a plurality of combinations of ingredients,
collecting first digital data representing combinations of ingredients;
representing a respective combination as a digitally stored ingredients vector, and
generating a plurality of digitally stored ingredients vectors, comprising representing each combination of the combinations of ingredients as a digitally stored ingredients vector …
representing features of the respective combination as a digitally stored feature vector;
determining features of each combination of the combinations of ingredients;
generating a plurality of digitally stored feature vectors, comprising representing the features of each combination of the combinations of ingredients as a digitally stored feature vector …
training a neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network;
creating a training set for use in training a neural network, the training set comprising the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors associated with the combinations of ingredients;
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
representing features of a target food item as a digitally stored feature vector;
identifying features of the target food item and, in response, representing the features of the target food item as a digitally stored feature vector;
using the trained neural network to predict a formula for a target food item, the formula comprising a set of ingredients and proportions thereof.
applying the trained neural network to the digitally stored feature vector of the target food item in a second stage to generate the predicted formula that includes a set of ingredients and a respective proportion of each ingredient in the set of ingredients.
Claim 9
Claim 11
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature, and
generating a plurality of digitally stored feature vectors, comprising representing the features of each combination of the combinations of ingredients as a digitally stored feature vector, wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature;
wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients.
generating a plurality of digitally stored ingredients vectors, comprising representing each combination of the combinations of ingredients as a digitally stored ingredients vector, wherein each digitally stored ingredients vector associated with a combination of ingredients includes a proportion of each ingredient in the combination of ingredients;
Claim 10
Claim 11
wherein a digitally stored feature vector of the plurality of digitally stored feature vectors and a digitally stored ingredients vector from the plurality of digitally stored ingredients vectors are matched.
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
Claim 11
Claim 16
wherein the trained neural network is applied in reverse to predict the formula of the target food item.
wherein the trained neural network is applied in reverse in the second stage to generate the predicted formula.
Claim 12
Claim 17
refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
Claim 13
Claims 19-20
wherein the trained neural network comprises N hidden layers,
wherein the neural network comprises N hidden layers,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer,
wherein a size of each subsequent hidden layer is either double or half a size of its previous layer.
wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network.
See below.
Claim 14
Claim 20
wherein the size of each subsequent hidden layer is either double or half a size of its previous layer.
wherein a size of each subsequent hidden layer is either double or half a size of its previous layer.


Claim 15
Claims 11, 19-20
A computing system comprising:
One or more non-transitory computer-readable storage media storing one or more instructions programmed for generating a predicted formula of a plant-based food item to mimic a target food item that is not plant-based and which, when executed by one or more computing devices, cause:
one or more computer systems comprising one or more hardware processors and storage media; and
One or more non-transitory computer-readable storage media storing one or more instructions programmed for generating a predicted formula of a plant-based food item to mimic a target food item that is not plant-based and which, when executed by one or more computing devices, cause:
instructions stored in the storage media and which, when executed by the computing system, cause the computing system to perform:
One or more non-transitory computer-readable storage media storing one or more instructions programmed for generating a predicted formula of a plant-based food item to mimic a target food item that is not plant-based and which, when executed by one or more computing devices, cause:
representing features of a target food item as a digitally stored feature vector;
identifying features of the target food item and, in response, representing the features of the target food item as a digitally stored feature vector;
using a neural network to predict a formula for a target food item, the formula comprising a set of ingredients and proportions thereof;
applying the trained neural network to the digitally stored feature vector of the target food item in a second stage to generate the predicted formula that includes a set of ingredients and a respective proportion of each ingredient in the set of ingredients.
wherein the neural network is trained by:
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
for each combination of a plurality of combinations of ingredients,
collecting first digital data representing combinations of ingredients;
representing a respective combination as a digitally stored ingredients vector, and
generating a plurality of digitally stored ingredients vectors, comprising representing each combination of the combinations of ingredients as a digitally stored ingredients vector …
representing features of the respective combination as a digitally stored feature vector;
determining features of each combination of the combinations of ingredients;
generating a plurality of digitally stored feature vectors, comprising representing the features of each combination of the combinations of ingredients as a digitally stored feature vector …
training the neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network;
creating a training set for use in training a neural network, the training set comprising the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors associated with the combinations of ingredients;
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
wherein the trained neural network comprises N hidden layers,
wherein the neural network comprises N hidden layers,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer.
wherein a size of each subsequent hidden layer is either double or half a size of its previous layer.
Claim 16
Claim 11
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature, and
generating a plurality of digitally stored feature vectors, comprising representing the features of each combination of the combinations of ingredients as a digitally stored feature vector, wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature;
wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients.
generating a plurality of digitally stored ingredients vectors, comprising representing each combination of the combinations of ingredients as a digitally stored ingredients vector, wherein each digitally stored ingredients vector associated with a combination of ingredients includes a proportion of each ingredient in the combination of ingredients;
Claim 17
Claim 11
wherein a digitally stored feature vector of the plurality of digitally stored feature vectors and a digitally stored ingredients vector from the plurality of digitally stored ingredients vectors are matched.
training, using the training set, the neural network in a first stage to match the plurality of digitally stored feature vectors and the plurality of digitally stored ingredients vectors by modifying parameters of the neural network;
Claim 18
Claim 16
wherein the trained neural network is applied in reverse to predict the formula of the target food item.
wherein the trained neural network is applied in reverse in the second stage to generate the predicted formula.
Claim 19
Claim 17
refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
Claim 20
Claim 19-20
wherein the trained neural network comprises N hidden layers,
wherein the neural network comprises N hidden layers,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer,
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer,
wherein a size of each subsequent hidden layer is either double or half a size of its previous layer.
wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network.
See below.


Claims 1-5, 7-12, 14-19 of the instant application, which recite a method, computer readable storage media and a computing system, contain the same subject matter recited in a substantially similar manner and which are not patentably distinct from claims 1, 6-7, 9-11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424).
First, claims 1-5, 7-12, 14-19 of the instant application recite substantially the same language and are directed to obvious variants of claims 1, 6-7, 9-11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424). While claims 1, 8, 15 do not recite all of the limitations included in claims 1, 11, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424), all of the limitations of claims 1, 8, 15 of the instant application are included in claims 1, 11, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424) using substantially the same language. Further, while there are minor language choice variations between claims 1-5, 7-12, 14-19 of the instant application and claims 1, 6-7, 9-11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424), the language is substantially similar and the claims are obvious variants of each other. Additionally, while claims 15-20 of the instant application comprise a computing system, as noted above, the steps of claims 15-20 of the instant application are substantially similar and obvious variants which are not patentable distinct from the steps included in claims 11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424). It is well known to perform the steps of the claims using a computing system (claims 11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424) comprise a computer readable storage media embodiment) and simply adding generic computer hardware to perform the steps of the claims does not change the scope of the steps performed by the claim language.
Additionally, claims 6, 13, 20 of the instant application recite substantially the same language and are directed to obvious variants of claims 9-10, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424). However, claims 9-10, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424) do not explicitly teach wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network. U.S. Patent No. 10,957,424 (Appl. No. 16/989,424) in view of Paul teaches wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers with an input size of 224x224x3 and an output size of 7x7x512 [The ratio of the size of the input over the size of the output is 6 which is equal to the number of hidden layers]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify U.S. Patent No. 10,957,424 (Appl. No. 16/989,424) with the teachings of Paul in order to generate networks that can have varying numbers of layers and nodes as well as to use versatile pre-existing models to perform a desired task in the field of analyzing features of food using neural networks for various food related results, including recipe generation (Paul, section III).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the method and system of claims 1-20 of the instant application using claims 1, 6-7, 9-11, 16-17, 19-20 of U.S. Patent No. 10,957,424 (Appl. No. 16/989,424).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leifer et al. (US 2019/0228856 A1 - Method and System for Preference-Driven Food Personalization, hereinafter referred to as "Leifer-856") in view of Chee et al. (US 2017/0116517 A1 – System and Method for Generating Material Compositions, hereinafter referred to as “Chee”).

Regarding claim 1 (Original), Leifer-856 teaches a method comprising: 
for each combination of a plurality of combinations of ingredients (Leifer-856, ¶0013 – teaches recipe database; Leifer-856, ¶0025 – teaches collecting dietary inputs including recipes), 
representing a respective combination as a digitally stored ingredients vector (Leifer-856, ¶¶0016-0018 – teaches storing food-related data, including ingredients, as a vector representation including hierarchical vector representations, such as a recipe represented by a recipe vector defining a set of ingredients represented as ingredient vectors; see also Leifer-856, ¶0022; Leifer-856, ¶0023 – digitally storing recipe data structures), and 
representing features of the respective combination as a digitally stored feature vector (Leifer-856, ¶¶0016-0018 - teaches generating feature vector representations of recipes; see also Leifer-856, ¶0016 – teaches hierarchical vector representations, such as a recipe represented by a recipe feature vector defining a set of ingredients represented as ingredient vectors; see also Leifer-856, ¶0023 – digitally storing recipe data structures);
training a neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector);
representing features of a target food item as a digitally stored feature vector (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector); 
using the trained neural network to predict a formula for a target food item, the formula comprising a set of ingredients (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector) …
While Leifer teaches training and using a neural network to generate recipes based on food preferences, Leifer-856 does not explicitly teach training a neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network.
Chee teaches
training a neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors (Chee, ¶0065 – teaches a knowledgebase containing all recipes [ingredients vectors] and ingredients (including vector space values) [feature vectors] used for training the ANN) associated with the combinations of ingredients to learn a trained neural network (Chee, ¶0027 - teaches supervised training of the neural network; Chee, ¶0029 - teaches using material compositions [recipes] to train the neural network; Chee, ¶¶0032-0033 - teaches making ingredient substitutions based on closeness of ingredient vectors [feature values]; Chee, ¶0037 - training the artificial neural network using recipes each consisting of various ingredients and a supervised training mechanism; see also Chee, ¶0040); 
representing features of a target food item as a digitally stored feature vector (Chee, ¶¶0060 – teaches inputting a desired recipe [target food item]; see also, Chee, ¶0044 – teaches implementation of the system, including for substitution, is employed using a vector representation framework [A desired recipe input in vector representation means features of the desired recipe are identified]); 
using the trained neural network to predict a formula for a target food item (Chee, ¶¶0060 – teaches inputting a desired recipe [target food item] into the cognitive cooking system, which includes a trained neural network, to generate substitute recipes based on generated substitutions; see also, Chee, ¶0044 – teaches implementation of the system, including for substitution, is employed using a vector representation framework), the formula comprising a set of ingredients (Chee, ¶¶0060 – teaches inputting a desired recipe [target food item] into the cognitive cooking system, which includes a trained neural network, to generate substitute recipes [set of ingredients] based on generated substitutions) and proportions thereof (Chee, ¶0064 – teaches generating proportions for the newly generated recipes [predicted formula]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 with the teachings of Chee in order to alleviate the difficulties typically associated with generating material compositions when attempting to match characteristics/properties of various materials in the field of substituting ingredients in a recipe based on user preferences using neural networks (Chee, ¶0003 – “Generating material compositions is traditionally difficult, particularly when attempting to match various characteristics and/or properties of various materials. For example, expert knowledge in a particular domain (e.g., food, structural materials, etc.) may be required to enable generating new compositions from known materials and/or components. In one example, substitutions in food recipes may be provided based on sensory properties (e.g., taste, smell, feel, etc.) and may rely on experts that are knowledgeable on various properties and pairing or matching such properties with other food ingredients.”).

Regarding claim 3 (Original), Leifer-856 in view of Chee teaches all of the limitations of the method of claim 1 as noted above. Chee further teaches wherein a digitally stored feature vector of the plurality of digitally stored feature vectors and a digitally stored ingredients vector from the plurality of digitally stored ingredients vectors are matched (Chee, ¶0029 - teaches using material compositions [recipes] to train the neural network; Chee, ¶¶0032-0033 - teaches making ingredient substitutions based on closeness [match] of ingredient vectors; Chee, ¶0037 - training the artificial neural network using recipes each consisting of various ingredients and a supervised training mechanism; see also Chee, ¶0040).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Leifer-856 and Chee in order to match vectors to use substitute ingredients to create similar recipes (Chee, ¶0003).

Regarding claim 8 (Original), it is the computer readable storage media embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Leifer-856 further teaches one or more non-transitory computer-readable storage media storing one or more instructions programmed, when executed by one or more computing devices, cause (Leifer-856, ¶¶0050-0051 – teaches computer readable medium storing instructions which are executed by a processor) ...
It would have been obvious to one of ordinary skill in the art before the filing data of the claimed invention to combine the teaching of Leifer-856 and Chee for the same reasons as disclosed in claim 1 above.

Regarding claim 10 (Original), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Leifer-856 in view of Chee for the reasons set forth in the rejection of claim 3.

Claims 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee and further in view of Rapaport, Orly (US 2019/0171707 A1 – Systems and Methods for Automated Analysis of Text- Based Food Recipes, hereinafter referred to as “Rapaport”).

Regarding claim 2 (Original), Leifer-856 in view of Chee teaches all of the limitations of the method of claim 1 as noted above.
Leifer-856 further teaches 
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature (Leifer-856, ¶0019 - teaches food related preferences can include dietary preferences, including caloric preferences [nutrition], macronutrient/micronutrient preferences [chemical/molecular], taste preferences, such as sweet/sour/salty/bitter/umami [chemical], and item preferences, such as organic v. non-organic [chemical], and any other suitable food related preference; Leifer-856, ¶0020 - teaches user food-related preferences can be determined at item level, such as carbohydrate intake [nutritional] and carbohydrate content to specific food items such as different types of bread [molecular]; Leifer-856, ¶0028 - teaches that dietary inputs can be obtained from third party databases, such as nutrition information databases, or any other suitable component; see also, Leifer-856, ¶¶0025, 0027, 0030, 0031, 0043 [To adjust recipes, e.g., through ingredient substitution, based on preferences, the preferences information has to be known for the ingredients]).  
Chee further teaches 
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature (Chee, ¶0065 - teaches an ingredient database of potential ingredients (including vector space values) [ingredient vector] and information related therewith, including, but not limited to, surprise, pleasantness [chemical], chemical composition [molecular], and other information that may be determined by experts, obtained from other databases (e.g., websites, cookbooks, etc.) [nutritional information]).  
However, Leifer-856 in view of Chee does not explicitly teach wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients.
Rapaport teaches wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients (Rapaport, ¶0122 – teaches that the ingredient vector contains values indicative of the amount of the respective ingredient in the food-recipe, in terms of absolute value (e.g., grams) and/or in terms of normalized values (e.g., grams of the ingredient per 100 grams of total weight of the other ingredients)).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee with the teachings of Rapaport in order to develop a system which simplifies ingredient substitution and/or recipe searching while maintaining taste, texture and/or mixture in the field of substituting ingredients in a recipe based on user preferences using neural networks (Rapaport, ¶¶0003-0004 – “A text-based food-recipe for preparing a culinary dish may be obtained, for example, from the internet, from a cook-book, or written down when heard from another person. The person preparing the culinary dish according to the food-recipe may not be able to follow the recipe as instructed, for example, due to unavailability of one or more of the ingredients, an allergy to one or more of the ingredients, and/or a general dislike of one or more of the ingredients. Substituting other ingredients to obtain a similar resulting culinary dish is difficult, for example, to find another ingredient that produces a similar texture, similar taste, and/or that results in a similar mixture. Other ingredients may be experiments with, or a culinary expert (e.g., chef) with experience in preparing a wide range of dishes using a wide range of ingredients may be consulted. The result may still not be satisfactory... When a food-recipe for preparing a likeable culinary dish is found by a user, a search for other similar recipes may be performed by the user. The search may be difficult, as the user may need to search through a large number of other recipes and/or try preparing many other recipes to find another similar culinary dish.”).

Regarding claim 9 (Original), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Leifer-856 in view of Chee and further in view of Rapaport for the reasons set forth in the rejection of claim 2.

Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee and further in view of Hattab et al. (Application of an Inverse Neural Network Model for the Identification of Optimal Amendment to Reduce Copper Toxicity in Phytoremediated Contaminated Soils, hereinafter referred to as “Hattab”).

Regarding claim 4 (Original), Leifer-856 in view of Chee teaches all of the limitations of the method of claim 1 as noted above. However, Leifer-856 in view of Chee does not explicitly teach wherein the trained neural network is applied in reverse to predict the formula of the target food item.
Hattab teaches wherein the trained neural network is applied in reverse to predict the formula of the target food item (Hattab, section 2 – teaches forward training a neural network using a training set and then predicting inputs given a target set of outputs; Hattab, section 2.4 – teaches inversely applying an ANN through backwards mapping to determine inputs given a target output; see also, Hattab, sections 2.3-2.3.1 – teaches the NN model and training algorithm; Hattab, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee with the teachings of Hattab in order to develop a system which handles the difficulty of the non-uniqueness of input prediction using inverse neural networks and is robust enough to handle the noise of the data measurements in the field of using neural networks to generate target outputs by modifying input material compositions (Hattab, Abstract - "... In this study, we develop and test an inverse artificial neural network model... It is shown that the proposed method can successfully identify the best soil treatment from the soil properties (inputs). Two important challenges for optimal treatment prediction using neural networks are the nonuniqueness of the solution of the inverse problem and the inaccuracies in the measurement of the soil properties (inputs). It is shown that the neural network prediction model proposed can overcome both these challenges. It is also shown that the proposed inverse neural network method can potentially be applied with a high level of success to the phytoremediation of contaminated soils..."; Hattab, section 2.4.1 - "The non-uniqueness of the solution is an important challenge for all inverse identification methods because several solutions exist for the same inverse problem. In the current work, we assign a search interval ... to the given target soil output (toxicity) ... and the inverse ANN was designed to automatically identify via iterative loops all the corresponding inputs which generate outputs located within the interval... A second challenge is that the measurements of soil inputs and corresponding outputs are not noise-free. It is therefore important that the inverse ANN model be robust enough to handle the noise that will exist in actual soil measurements...”).

Regarding claim 11 (Original), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Leifer-856 in view of Chee and further in view of Hattab for the reasons set forth in the rejection of claim 4.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee and further in view of Leifer et al. (US 2019/0228855 A1 – Method and System for Improving Food-Related Personalizations, hereinafter referred to as “Leifer-855”).

Regarding claim 5 (Original), Leifer-856 in view of Chee teaches all of the limitations of the method of claim 1 as noted above. However, Leifer-856 in view of Chee does not explicitly teach refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
Leifer-855 teaches refining the predicted formula to reduce a total number of ingredients in the set of ingredients (Leifer-855, ¶0032 – teaches removal of ingredients) and to rebalance proportions of remaining ingredients in the set of ingredients (Leifer-855, ¶0011 – teaches dynamically adjusting the amount of an ingredient entity).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee with the teachings of Leifer-855 in order to develop a system that improves food related personalization based on user preferences compared to conventional approaches in the field of substituting ingredients in a recipe based on dietary restrictions/preferences using neural networks (Leifer-855, ¶¶0003-0004 – “In the food technology field, the typical food consumer or preparer is often an amateur that lacks specialized knowledge in food science, recipe creation, and related aspects of food technology. Thus recipes, including a set of ingredients and guidelines for food preparation, are created by more experienced food preparers for dissemination to amateur food preparers and/or the public at large. However, availability of ingredients or lack thereof, ingredient cost, and/or user-specific food preferences can cause difficulty in following such recipes, given the lack of specialized knowledge on the substitutability of similar ingredients and the associated changes in the preparation guidelines on the part of the amateur food preparer or other member of the food-preparing public. Conventional approaches include simple heuristics that can be learned, but the considerations are often too complex and thus such heuristics regularly fail. Amateur food preparers can attempt to seek out detailed substitution information, but the information is often inconsistent across available sources (e.g., the Internet) and performing such a search requires some preexisting knowledge concerning what to seek out... Thus, there is a need in the food technology field for methods and systems for improving food-related personalization to user needs. This invention provides such new and useful methods and systems.”).

Regarding claim 12 (Original), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Leifer-856 in view of Chee and further in view of Leifer-855 for the reasons set forth in the rejection of claim 5.

Claims 6-7, 13-15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee and further in view of Paul, Rahul (Classifying Cooking Object’s State Using a Tuned VGG Convolutional Neural Network, hereinafter referred to as “Paul”).

Regarding claim 6 (Original), Leifer-856 in view of Chee teaches all of the limitations of the method of claim 1 as noted above. However, Leifer-856 in view of Chee does not explicitly teach wherein the trained neural network comprises N hidden layers, wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer, wherein a size of each subsequent hidden layer is a factor of a size of its previous layer, wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network.
Paul teaches 
wherein the trained neural network comprises N hidden layers (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers), 
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers, including a first followed by five additional hidden layers), 
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers where each layer is half of the size of the previous layers [As can be seen in the table, the depth of each subsequent layer is twice the depth of the previous layer. Further, because VGG-16 is used, which has a pooling layer with a stride of 2 to reduce each dimension by 2, meaning a 2-dimensional reduction by 4, the total size of each subsequent layer is half of that of the previous layer.]), 
wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers with an input size of 224x224x3 and an output size of 7x7x512 [The ratio of the size of the input over the size of the output is 6 which is equal to the number of hidden layers]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee with the teachings of Paul in order to generate networks that can have varying numbers of layers and nodes as well as to use versatile pre-existing models to perform a desired task in the field of analyzing features of food using neural networks for various food related results, including recipe generation (Paul, section III – “A CNN can be developed using different layers; convolutional layers (extracting low-level information from images using convolutional kernels), pooling layer (reduce data dimensionality), activation function (adding non-linearity to CNN) and fully connected layers (feed forward network layers)... In this study, we tuned vgg-16 architecture ... for classification.”).

Regarding claim 7 (Original), Leifer-856 in view of Chee and further in view of Paul teaches all of the limitations of the method of claim 6 as noted above. Paul further teaches wherein the size of each subsequent hidden layer is either double or half a size of its previous layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers where each layer is half of the size of the previous layers [As can be seen in the table, the depth of each subsequent layer is twice the depth of the previous layer. Further, because VGG-16 is used, which has a pooling layer with a stride of 2 to reduce each dimension by 2, meaning a 2-dimensional reduction by 4, the total size of each subsequent layer is half of that of the previous layer.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Leifer-856, Chee and Paul in order to create hidden layers which are factors of previous hidden layers to generate networks that can have varying numbers of layers and nodes as well as to use versatile pre-existing models to perform a desired task (Paul, section III).

Regarding claim 13 (Original), the rejection of claim 8 is incorporated herein. Further, the limitations in this claim are taught by Leifer-856 in view of Chee and further in view of Paul for the reasons set forth in the rejection of claim 6.

Regarding claim 14 (Original), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Leifer-856 in view of Chee and further in view of Paul for the reasons set forth in the rejection of claim 7.

Regarding claim 15 (Original), Leifer-865 teaches a computing system comprising: 
one or more computer systems comprising one or more hardware processors and storage media (Leifer-856, ¶¶0050-0051 – teaches computer readable medium storing instructions which are executed by a processor); and 
instructions stored in the storage media and which, when executed by the computing system, cause the computing system to perform (Leifer-856, ¶¶0050-0051 – teaches computer readable medium storing instructions which are executed by a processor): 
representing features of a target food item as a digitally stored feature vector (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector); 
using a neural network to predict a formula for a target food item, the formula comprising a set of ingredients (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector) …; 
wherein the neural network is trained (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector) by: 
for each combination of a plurality of combinations of ingredients (Leifer-856, ¶0013 – teaches recipe database; Leifer-856, ¶0025 – teaches collecting dietary inputs including recipes), 
representing a respective combination as a digitally stored ingredients vector (Leifer-856, ¶¶0016-0018 – teaches storing food-related data, including ingredients, as a vector representation including hierarchical vector representations, such as a recipe represented by a recipe vector defining a set of ingredients represented as ingredient vectors; see also Leifer-856, ¶0022; Leifer-856, ¶0023 – digitally storing recipe data structures), and 
representing features of the respective combination as a digitally stored feature vector (Leifer-856, ¶¶0016-0018 - teaches generating feature vector representations of recipes; see also Leifer-856, ¶0016 – teaches hierarchical vector representations, such as a recipe represented by a recipe feature vector defining a set of ingredients represented as ingredient vectors; see also Leifer-856, ¶0023 – digitally storing recipe data structures); 
training the neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network (Leifer-856, ¶0022 – teaches training a neural network using food preferences as inputs [feature vector] to generate a recipe vector).
While Leifer teaches training and using a neural network to generate recipes based on food preferences, Leifer-856 does not explicitly teach training a neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors associated with the combinations of ingredients to learn a trained neural network. Further Leifer-865 does not explicitly teach wherein the trained neural network comprises N hidden layers, wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer, wherein a size of each subsequent hidden layer is a factor of a size of its previous layer.
Chee teaches
representing features of a target food item as a digitally stored feature vector (Chee, ¶¶0060 – teaches inputting a desired recipe [target food item]; see also, Chee, ¶0044 – teaches implementation of the system, including for substitution, is employed using a vector representation framework [A desired recipe input in vector representation means features of the desired recipe are identified]); 
using a neural network to predict a formula for a target food item (Chee, ¶¶0060 – teaches inputting a desired recipe [target food item] into the cognitive cooking system, which includes a trained neural network, to generate substitute recipes based on generated substitutions; see also, Chee, ¶0044 – teaches implementation of the system, including for substitution, is employed using a vector representation framework), the formula comprising a set of ingredients (Chee, ¶¶0060 – teaches inputting a desired recipe [target food item] into the cognitive cooking system, which includes a trained neural network, to generate substitute recipes [set of ingredients] based on generated substitutions) and proportions thereof (Chee, ¶0064 – teaches generating proportions for the newly generated recipes [predicted formula]); 
wherein the neural network is trained (Chee, ¶0065 – teaches a knowledgebase containing all recipes [ingredients vectors] and ingredients (including vector space values) [feature vectors] used for training the ANN) by: 
for each combination of a plurality of combinations of ingredients (Chee, ¶0065 – teaches a knowledgebase containing all recipes [ingredients vectors] and ingredients (including vector space values) [feature vectors] used for training the ANN), 
training the neural network based on a plurality of digitally stored feature vectors and a plurality of digitally stored ingredients vectors (Chee, ¶0065 – teaches a knowledgebase containing all recipes [ingredients vectors] and ingredients (including vector space values) [feature vectors] used for training the ANN) associated with the combinations of ingredients to learn a trained neural network (Chee, ¶0027 - teaches supervised training of the neural network; Chee, ¶0029 - teaches using material compositions [recipes] to train the neural network; Chee, ¶¶0032-0033 - teaches making ingredient substitutions based on closeness of ingredient vectors [feature values]; Chee, ¶0037 - training the artificial neural network using recipes each consisting of various ingredients and a supervised training mechanism; see also Chee, ¶0040).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 with the teachings of Chee in order to alleviate the difficulties typically associated with generating material compositions when attempting to match characteristics/properties of various materials in the field of substituting ingredients in a recipe based on user preferences using neural networks (Chee, ¶0003 – “Generating material compositions is traditionally difficult, particularly when attempting to match various characteristics and/or properties of various materials. For example, expert knowledge in a particular domain (e.g., food, structural materials, etc.) may be required to enable generating new compositions from known materials and/or components. In one example, substitutions in food recipes may be provided based on sensory properties (e.g., taste, smell, feel, etc.) and may rely on experts that are knowledgeable on various properties and pairing or matching such properties with other food ingredients.”).
However, Leifer-856 in view of Chee does not explicitly teach wherein the trained neural network comprises N hidden layers, wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer, wherein a size of each subsequent hidden layer is a factor of a size of its previous layer.
Paul teaches
wherein the trained neural network comprises N hidden layers (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers), 
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers, including a first followed by five additional hidden layers), 
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers where each layer is half of the size of the previous layers [As can be seen in the table, the depth of each subsequent layer is twice the depth of the previous layer. Further, because VGG-16 is used, which has a pooling layer with a stride of 2 to reduce each dimension by 2, meaning a 2-dimensional reduction by 4, the total size of each subsequent layer is half of that of the previous layer.]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee with the teachings of Paul in order to generate networks that can have varying numbers of layers and nodes as well as to use versatile pre-existing models to perform a desired task in the field of analyzing features of food using neural networks for various food related results, including recipe generation (Paul, section III – “A CNN can be developed using different layers; convolutional layers (extracting low-level information from images using convolutional kernels), pooling layer (reduce data dimensionality), activation function (adding non-linearity to CNN) and fully connected layers (feed forward network layers)... In this study, we tuned vgg-16 architecture ... for classification.”).

Regarding claim 17 (Original), Leifer-856 in view of Chee and further in view of Paul teaches all of the limitations of the computing system of claim 15 as noted above. Chee further teaches wherein a digitally stored feature vector of the plurality of digitally stored feature vectors and a digitally stored ingredients vector from the plurality of digitally stored ingredients vectors are matched (Chee, ¶0029 - teaches using material compositions [recipes] to train the neural network; Chee, ¶¶0032-0033 - teaches making ingredient substitutions based on closeness [match] of ingredient vectors; Chee, ¶0037 - training the artificial neural network using recipes each consisting of various ingredients and a supervised training mechanism; see also Chee, ¶0040).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Leifer-856, Chee and Paul in order to match vectors to use substitute ingredients to create similar recipes (Chee, ¶0003).

Regarding claim 20 (Original), Leifer-856 in view of Chee and further in view of Paul teaches all of the limitations of the computing system of claim 15 as noted above. Paul further teaches 
wherein the trained neural network comprises N hidden layers (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers), 
wherein the N hidden layers include a first hidden layer and one or more subsequent hidden layers after the first hidden layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers, including a first followed by five additional hidden layers), 
wherein a size of each subsequent hidden layer is a factor of a size of its previous layer (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers where each layer is half of the size of the previous layers [As can be seen in the table, the depth of each subsequent layer is twice the depth of the previous layer. Further, because VGG-16 is used, which has a pooling layer with a stride of 2 to reduce each dimension by 2, meaning a 2-dimensional reduction by 4, the total size of each subsequent layer is half of that of the previous layer.]), 
wherein N is dependent on a dimension size of input data of the neural network and a ratio of the dimension size of input data and a dimension size of output data of the neural network (Paul, section III, Table 1 – teaches using a VGG CNN with six hidden layers with an input size of 224x224x3 and an output size of 7x7x512 [The ratio of the size of the input over the size of the output is 6 which is equal to the number of hidden layers]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Leifer-856, Chee and Paul in order to create hidden layers which are factors of previous hidden layers to generate networks that can have varying numbers of layers and nodes as well as to use versatile pre-existing models to perform a desired task (Paul, section III).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee, further in view of Paul and further in view of Rapaport, Orly (US 2019/0171707 A1 – Systems and Methods for Automated Analysis of Text- Based Food Recipes, hereinafter referred to as “Rapaport”).

Regarding claim 16 (Currently Amended), Leifer-856 in view of Chee and further in view of Paul teaches all of the limitations of the computing system of claim 15 as noted above.
Leifer-856 further teaches 
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature (Leifer-856, ¶0019 - teaches food related preferences can include dietary preferences, including caloric preferences [nutrition], macronutrient/micronutrient preferences [chemical/molecular], taste preferences, such as sweet/sour/salty/bitter/umami [chemical], and item preferences, such as organic v. non-organic [chemical], and any other suitable food related preference; Leifer-856, ¶0020 - teaches user food-related preferences can be determined at item level, such as carbohydrate intake [nutritional] and carbohydrate content to specific food items such as different types of bread [molecular]; Leifer-856, ¶0028 - teaches that dietary inputs can be obtained from third party databases, such as nutrition information databases, or any other suitable component; see also, Leifer-856, ¶¶0025, 0027, 0030, 0031, 0043 [To adjust recipes, e.g., through ingredient substitution, based on preferences, the preferences information has to be known for the ingredients]).
 Chee further teaches 
wherein each digitally stored feature vector represents a set of features including at least one chemical feature, nutritional feature, and molecular feature (Chee, ¶0065 - teaches an ingredient database of potential ingredients (including vector space values) [ingredient vector] and information related therewith, including, but not limited to, surprise, pleasantness [chemical], chemical composition [molecular], and other information that may be determined by experts, obtained from other databases (e.g., websites, cookbooks, etc.) [nutritional information]).
However, Leifer-856 in view of Chee and further in view of Paul does not explicitly teach wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients. 
Rapaport teaches wherein each digitally stored ingredients vector includes a proportion of each ingredient in a corresponding combination of ingredients (Rapaport, ¶0122 – teaches that the ingredient vector contains values indicative of the amount of the respective ingredient in the food-recipe, in terms of absolute value (e.g., grams) and/or in terms of normalized values (e.g., grams of the ingredient per 100 grams of total weight of the other ingredients)).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee and further in view of Paul with the teachings of Rapaport in order to develop a system which simplifies ingredient substitution and/or recipe searching while maintaining taste, texture and/or mixture in the field of generating recipes using neural networks (Rapaport, ¶¶0003-0004 – “A text-based food-recipe for preparing a culinary dish may be obtained, for example, from the internet, from a cook-book, or written down when heard from another person. The person preparing the culinary dish according to the food-recipe may not be able to follow the recipe as instructed, for example, due to unavailability of one or more of the ingredients, an allergy to one or more of the ingredients, and/or a general dislike of one or more of the ingredients. Substituting other ingredients to obtain a similar resulting culinary dish is difficult, for example, to find another ingredient that produces a similar texture, similar taste, and/or that results in a similar mixture. Other ingredients may be experiments with, or a culinary expert (e.g., chef) with experience in preparing a wide range of dishes using a wide range of ingredients may be consulted. The result may still not be satisfactory... When a food-recipe for preparing a likeable culinary dish is found by a user, a search for other similar recipes may be performed by the user. The search may be difficult, as the user may need to search through a large number of other recipes and/or try preparing many other recipes to find another similar culinary dish.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee, further in view of Paul and further in view of Hattab et al. (Application of an Inverse Neural Network Model for the Identification of Optimal Amendment to Reduce Copper Toxicity in Phytoremediated Contaminated Soils, hereinafter referred to as “Hattab”).

Regarding claim 18 (Original), Leifer-856 in view of Chee and further in view of Paul teaches all of the limitations of the computing system of claim 15 as noted above. However, Leifer-856 in view of Chee and further in view of Paul does not explicitly teach wherein the trained neural network is applied in reverse to predict the formula of the target food item.
Hattab teaches wherein the trained neural network is applied in reverse to predict the formula of the target food item (Hattab, section 2 – teaches forward training a neural network using a training set and then predicting inputs given a target set of outputs; Hattab, section 2.4 – teaches inversely applying an ANN through backwards mapping to determine inputs given a target output; see also, Hattab, sections 2.3-2.3.1 – teaches the NN model and training algorithm; Hattab, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee and further in view of Paul with the teachings of Hattab in order to develop a system which handles the difficulty of the non-uniqueness of input prediction using inverse neural networks and is robust enough to handle the noise of the data measurements in the field of using neural networks to generate target outputs by modifying input material compositions (Hattab, Abstract - "... In this study, we develop and test an inverse artificial neural network model... It is shown that the proposed method can successfully identify the best soil treatment from the soil properties (inputs). Two important challenges for optimal treatment prediction using neural networks are the nonuniqueness of the solution of the inverse problem and the inaccuracies in the measurement of the soil properties (inputs). It is shown that the neural network prediction model proposed can overcome both these challenges. It is also shown that the proposed inverse neural network method can potentially be applied with a high level of success to the phytoremediation of contaminated soils..."; Hattab, section 2.4.1 - "The non-uniqueness of the solution is an important challenge for all inverse identification methods because several solutions exist for the same inverse problem. In the current work, we assign a search interval ... to the given target soil output (toxicity) ... and the inverse ANN was designed to automatically identify via iterative loops all the corresponding inputs which generate outputs located within the interval... A second challenge is that the measurements of soil inputs and corresponding outputs are not noise-free. It is therefore important that the inverse ANN model be robust enough to handle the noise that will exist in actual soil measurements...”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leifer-856 in view of Chee, further in view of Paul and further in view of Leifer et al. (US 2019/0228855 A1 – Method and System for Improving Food-Related Personalizations, hereinafter referred to as “Leifer-855”).

Regarding claim 19 (Original), Leifer-856 in view of Chee and further in view of Paul teaches all of the limitations of the computing system of claim 15 as noted above. However, Leifer-856 in view of Chee and further in view of Paul does not explicitly teach refining the predicted formula to reduce a total number of ingredients in the set of ingredients and to rebalance proportions of remaining ingredients in the set of ingredients.
Leifer-855 teaches refining the predicted formula to reduce a total number of ingredients in the set of ingredients (Leifer-855, ¶0032 – teaches removal of ingredients) and to rebalance proportions of remaining ingredients in the set of ingredients (Leifer-855, ¶0011 – teaches dynamically adjusting the amount of an ingredient entity).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Leifer-856 in view of Chee and further in view of Paul with the teachings of Leifer-855 in order to develop a system that improves food related personalization based on user preferences compared to conventional approaches in the field of generating recipes using neural networks (Leifer-855, ¶¶0003-0004 – “In the food technology field, the typical food consumer or preparer is often an amateur that lacks specialized knowledge in food science, recipe creation, and related aspects of food technology. Thus recipes, including a set of ingredients and guidelines for food preparation, are created by more experienced food preparers for dissemination to amateur food preparers and/or the public at large. However, availability of ingredients or lack thereof, ingredient cost, and/or user-specific food preferences can cause difficulty in following such recipes, given the lack of specialized knowledge on the substitutability of similar ingredients and the associated changes in the preparation guidelines on the part of the amateur food preparer or other member of the food-preparing public. Conventional approaches include simple heuristics that can be learned, but the considerations are often too complex and thus such heuristics regularly fail. Amateur food preparers can attempt to seek out detailed substitution information, but the information is often inconsistent across available sources (e.g., the Internet) and performing such a search requires some preexisting knowledge concerning what to seek out... Thus, there is a need in the food technology field for methods and systems for improving food-related personalization to user needs. This invention provides such new and useful methods and systems.”).


Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125